Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1943
                       Lower Tribunal No. 14-31854
                          ________________


                           Zaida Plaza, LLC,
                                  Appellant,

                                     vs.

      Rafael Acurio and Pez De Oro Peruvian Food, Inc.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Abby
Cynamon, Judge.

     Antonio S. Gonzalez, P.A., and Antonio S. Gonzalez, for appellant.

     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellees.


Before FERNANDEZ, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“When there are issues of fact the appellant

necessarily asks the reviewing court to draw conclusions about the

evidence. Without a record of the trial proceedings, the appellate court can

not properly resolve the underlying factual issues so as to conclude that the

trial court’s judgment is not supported by the evidence or by an alternative

theory. Without knowing the factual context, neither can an appellate court

reasonably conclude that the trial judge so misconceived the law as to

require reversal.”).




                                     2